
	

113 S1198 IS: Medicare Fair Share Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1198
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mrs. McCaskill (for
			 herself and Mr. Coburn) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for adjustments to Medicare part B and D premiums for high-income
		  beneficiaries. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Fair Share Act of
			 2013.
		2.Adjustments to
			 Medicare part B and D premiums for high-income beneficiaries
			(a)In
			 generalSection 1839(i) of
			 the Social Security Act (42 U.S.C. 1395r(i)) is amended—
				(1)in paragraph
			 (2)(A), by inserting (or, in the case of 2015 or a subsequent year, $50,000)
			 after $80,000; and
				(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (A)(i)—
						(i)by inserting
			 applicable before table; and
						(ii)by inserting
			 and year after individual; and
						(B)in subparagraph
			 (C)(i)—
						(i)by striking
			 (i) In
			 general.— and inserting (i)(I)
			 For 2007 through
			 2014.—For each of 2007 through 2014:; and
						(ii)by adding at the
			 end the following new subclause:
							
								(II)For 2015 and subsequent
				yearsFor 2015 or a subsequent year:
									
										
											
												If the modified adjusted gross income
						is:The applicable percentage is:
												
											
											
												More than $50,000 but not more
						than $85,00040
												
												More than $85,000 but not more
						than $107,00060
												
												More than $107,000 but not more
						than $160,00070
												
												More than $160,000 but not more
						than $196,00080
												
												More than $196,000 90.
												
											
										
								.
						(b)Extension of
			 temporary adjustment to income thresholds
				(1)In
			 generalSection 1839(i)(6) of
			 the Social Security Act (42 U.S.C. 1395r(i)(6)) is amended—
					(A)in the matter preceding subparagraph (A),
			 by striking December 31, 2019 and inserting December 31,
			 2023;
					(B)in subparagraph
			 (A), by striking equal to such amount for 2010; and and
			 inserting the following: “equal to—
						
							(i)in the case of
				each of 2011, 2012, 2013, and 2014, such amount for 2010; and
							(ii)in the case of
				each of 2015 through 2023, such amount for 2015;
				and
							;
				and
					(C)in subparagraph
			 (B), by striking equal to such dollar amounts for 2010. and
			 inserting the following: “equal to—
						
							(i)in the case of
				each of 2011, 2012, 2013, and 2014, such dollar amounts for 2010; and
							(ii)in the case of
				each of 2015 through 2023, such dollar amounts for
				2015.
							.
					(2)Conforming
			 amendmentSection 1839(i)(5)(A) of the Social Security Act (42
			 U.S.C. 1395r(i)(5)(A)) is amended by inserting for such year
			 after paragraph (2) or (3).
				
